Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on April 7, 2022 is acknowledged.  Claims 1-2, 12, 25, 27, 29 were amended and claims 1-30 are pending in the instant application.  The restriction was deemed proper and made final in the previous office action.  Claims 18, 21, 28 and 30 remain withdrawn from consideration as being drawn to a non-elected invention/species.
Claims 1-17, 19-20, 22-27 and 29 are examined on the merits of this office action. 

Withdrawn Rejections
The objections to claims 2 and 29 are withdrawn in view of amendment of the claims filed April 7, 2022.

The rejection of Claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of amendment of the claims on April 7, 2022.

The rejection of claim 12 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of amendment of the claims on April 7, 2022.




Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-11, 17, 20, 22-24, 27 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Mithieux (US20140235547 A1, cited previously).
Mithieux discloses “A method of providing elasticity to the skin of an individual, the method including the following steps: defining a treatment area on the skin of the individual, wherein the treatment area is an area of skin which elasticity is to be provided injecting a tropoelastin composition into skin tissue within the treatment area so as to establish an amount of tropoelastin within the treatment area that is increased relative to skin outside the treatment area…” (see claim 1).  Mithieux further teaches improving the elastic profile in scarred tissue via administering tropoelastin (see paragraph 0041, see claim 14).  Mithieux further teaches applying the tropoelastin to an excisional wound (see paragraph 0210) which would meet the limitations of applying to an area that comprises an incision given that an excisional wound requires an incision.  Regarding claim 20, as stated above, creating an excisional wound on the Pigs back would require that an incision be made. Regarding the limitation of “preventing scarring in an area of the skin” and “wherein the skin does not comprise a scar”, Mithieux teaches administering tropoelastin at the same effective concentration to the skin with an incision (and does not teach a scar) and thus, the desired effects of preventing scarring (or reducing scarring size, shape etc…) will inherently occur as a results of practicing the method of Mithieux.  Mithieux teaches enhanced elastin fiber formation at the site of the wounds (see figure 13).
Regarding claims 1 and 12, Mithieux teaches applying covering the wound with tropoelastin but does not specifically teach along a length of the incision.  However, one of ordinary skill in the art would have recognized that covering the wound would necessarily meet the limitation of “along the length of the incision”. However, it would have been obvious before the effective filing date of the claimed invention to administer the tropoelastin along the entire length of the wound to achieve optimal elastin formation at the entire site of damage.  There is a reasonable expectation of success given that covering the wound promoted elastin formation.
Regarding claim 4, Mithieux teaches 0.5 to 200 mg/ml tropoelastin (see claim 3) and describes an example wherein 100 mg/mL tropoelastin was used (see paragraph 0073).
Regarding claims 5 and 7, Mithieux teaches wherein the composition comprises hyaluronic acid and at a concentration of 0.25-1% crosslinked to tropoelastin (see paragraph 0130).  
Regarding claim 8, Mithieux teaches “In certain embodiments, the tropoelastin in the composition may be cross linked to derivatised hyaluronic acid (HA). The cross-linking of the tropoelastin to a molecule such as hyaluronic acid may help to maintain the tropoelastin at the implant site according to the current invention. The composition may have from 5 to 100 mg/ml tropoelastin+0.1% to 2% HA cross-linker, preferably from 10 to 50 mg/ml tropoelastin and 0.25% to 1% HA cross-linker. Suitable formulations for the invention may include from 10 to 30 mg/ml tropoelastin cross-linked to from 0.25% to 1% HA cross-linker”.
Regarding claims 9-10, Mithieux teaches treatment volumes of 20-30 L (see paragraphs 0217 and 0102) and 27 G needles (see paragraph 0102).
Regarding claim 11, Mithieux teaches wherein the injection can be made via a device (see paragraph 0160).
Regarding claim 17, the subjects underwent surgery to create the wound thus meeting the limitations that an incision was made during surgery (see paragraph 0210).
Regarding claim 22, a subject with a wound would be considered a subject prone to keloid type scarring given that anyone can develop keloid type scarring.
Regarding the limitations of “prevents formation of scar coloration” (claim 23); prevents red, purple, dark brown or white scarring (claim 24); Mithieux teaches administering tropoelastin at the same effective concentration to the skin with an incision and thus, the desired effects of preventing scarring (or reducing scarring size, shape etc…) will inherently occur as a results of practicing the method of Mithieux.  Mithieux teaches enhanced elastin fiber formation at the site of the wounds (see figure 13).
Regarding claim 27, Mithieux further teaches applying the tropoelastin to an excisional wound (see paragraph 0210) without a scar which would meet the limitations of applying to an area that comprises an incision given that an excisional wound requires an incision.  As stated above, Mithieux teaches administering tropoelastin at the same effective concentration to the skin with an incision and thus, the desired effects of preventing scarring (or scar coloration) will inherently occur as a results of practicing the method of Mithieux.  Mithieux teaches enhanced elastin fiber formation at the site of the wounds (see figure 13).
Regarding claim 6, Mithieux teaches administering monomeric tropoelastin (see paragraph 0125) and also teaches that the preferable tropoelastin is SHELδ26A.

Response to Applicant’s Arguments
Applicant argues “The references applied in the Office Action do not disclose or suggest all of the features recited by amended Claims 1, 25, 27, and/or 29. For example, the Office Action asserts that Mithieux discloses "a method of providing elasticity to the skin of an individual" and "improving the elastic profile in scarred tissue via administering tropoelastin."' 
Without acquiescing to the grounds of rejection or the proffered claim construction on which it relies, amended Claims 1, 25, 27, and 29 now expressly require that "the area of skin does not comprise a scar" (Claims 1, 25, 27) or "a keloid" (Claim 29) "before administering the tropoelastin." Applicant respectfully submits that the Office Action does not establish that Mithieux teaches preventing scarring in an area that "does not comprise a scar" or keloid.  Indeed, as described above, to apply Mithieux to the present claims the Office Action relies on a claim construction that encompasses a patient with a pre-existing scar. That scope is now expressly excluded from the pending claims. 
Applicant’s arguments have been fully considered but not found persuasive.  Even though Mithieux teaches the compositions can be used for treatment of scars, the methods of Mithieux are not limited to treatment of scars in patients that have scars.  In fact, Mithieux provides several examples of treating subjects that don’t have scars (see Examples 1-2).  Example 1 discloses treating a wound site with tropoelastin (see Example 1) and examining fiber formation (see Example 1).  Furthermore, Example 2 discloses treating healthy skin on the upper arm of a human subject (see Example 2, paragraph 0215-0217).  Additionally, Mithieux specifically  teaches “a method of improving the elastic function in aged or injured tissue that more closely resembles the elastic function of the relevant tissue at an earlier stage of life or prior to injury including…” Regarding the limitations of “prevents formation of scar coloration” (claim 23); prevents red, purple, dark brown or white scarring (claim 24); Mithieux teaches administering tropoelastin at the same effective concentration to the skin with an incision and thus, the desired effects of preventing scarring (or reducing scarring size, shape etc…) will inherently occur as a results of practicing the method of Mithieux.  Mithieux teaches enhanced elastin fiber formation at the site of the wounds (see figure 13).
Regarding Applicants arguments with respect to claims 25 and 29, the Examiner would like to point out the Mithieux is silent to the teachings of instant claims 25 and 29 and these deficiencies are taught by Mithieux in view of Hu (please see below rejection).  Nevertheless, Mithieux teaches administering tropoelastin at the same effective concentration to the skin with an incision and thus, the desired effects of preventing scarring (or reducing scarring size, shape etc…) and preventing keloid formation will inherently occur as a results of practicing the method of Mithieux.  Mithieux does not teach that a Keloid is present on the skin.  


Claim(s) 1-17, 19-20, 22-27 and 29 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Mithieux (US20140235547 A1, cited previously) as applied to claims 1, 4-11, 17, 20, 22-24, 27  in view of Hu (Plast.Reconstr. Surg. 141: 646, 2018, cited previously).
The teachings of Mithieux are described in the above rejection.   As stated above, a subject with a wound would be considered a subject prone to keloid type scarring given that anyone can develop keloid type scarring.  Furthermore, Mithieux teaches administering tropoelastin at the same effective concentration to the skin with an incision and thus, the desired effects of preventing scarring (or reducing scarring size, shape etc…) and preventing keloid formation will inherently occur as a results of practicing the method of Mithieux.  Mithieux does not teach that a Keloid is present on the skin.  Mithieux is silent to administering the composition being administered at a certain time point after the skin as been incised and the composition is injected about 0.1 cm away from the incision (injection around the incision site).
However, Hu teaches injecting botulinum toxin .5 cm away from a surgical incision (on both sides) to improve appearance of a scar (see abstract, and “study procedures”).  Hu teaches that the tension acting on the wound edges is a major fact in the appearance of scars (see “potential mechanism”).  Hu teaches injection immediately before skin closure or after skin closure up to 9 days (see “page 648. “Injection time and Dose”).  Hu teaches injection right after wound closure.
It would have been obvious before the effective filing date of the claimed invention to administer the tropoelastin .5 cm away from the wound to achieve optimal elastin formation and elasticity (reduction of tension) surrounding the site of the wound which has been shown to contribute to scar formation and appearance.  There is a reasonable expectation of success given that Hu teaches injection with agents that reduce tension around the site of wound is beneficial.
Regarding the timing, distance away from the incision site (wound) and location of the injection limitations found in instant claims 2-3, 12-16, 19, 25 and 29, all are considered result effective variables and it would have been obvious to optimize the time, location (and how often) and the distance from the wound to achieve optimal elastin formation and improvement in scar appearance (see MPEP 2144.05).
Furthermore, it would have been obvious before the effective filing date of the claimed invention to administer the tropoelastin .5 cm away from created by a surgical incision to achieve optimal elastin formation and elasticity (reduction of tension) surrounding the site of the wound which has been shown to contribute to scar formation and appearance.  There is a reasonable expectation of success given that Hu teaches injection with agents that reduce tension around the site of wound is beneficial and Mithieux teaches tropoelastin injections increases elastin formation and skin elasticity all of which is beneficial in treating and improving appearance of scars.
Regarding claim 26, the subjects underwent surgery to create the wound thus meeting the limitations that an incision was made during surgery (see paragraph 0210).

Response to Applicant’s Arguments
Applicant further argues that “The Office Action similarly does not establish that Hu discloses a method of "preventing scarring in an area of skin" by administering tropoelastin, wherein the "area of skin does not comprise a scar" according to amended Claims 1, 25, 27, or 29. The Office Action cites Hu for teaching "injecting botulinum toxin .5 cm away from a surgical incision (on both sides) to improve appearance of a scar."3 According to the Action, "Mithieux is silent to administering the composition being administered at a certain time point after the skin [h]as been incised and the composition is injected about 0.1 cm away from the incision."4 Thus, Hu is cited for allegedly teaching the timing and location of botulinum toxin administration. However, the Office Action does not assert or establish that Hu teaches or suggests, alone or in combination with Mithieux, a method according to any of claims 1, 25, 27, and/or 29 by administering tropoelastin in an area that "does not comprise a scar" or keloid prior to administration of tropoelastin according to the amended Claims. 
For at least these reasons, Applicant respectfully submits that each of 1, 25, 27, and 29 is patentable over the cited references, whether considered alone or in combination. Thus, reconsideration and withdrawal of the rejections is respectfully requested.”
Applicant’s arguments have been fully considered but not found persuasive.  As stated above, even though Mithieux teaches the compositions can be used for treatment of scars, the methods of Mithieux are not limited to treatment of scars in patients that have scars.  In fact, Mithieux provides several examples of treating subjects that don’t have scars (see Examples 1-2).  Example 1 discloses treating a wound site with tropoelastin (see Example 1) and examining fiber formation (see Example 1).  Furthermore, Example 2 discloses treating healthy skin on the upper arm of a human subject (see Example 2, paragraph 0215-0217).  Additionally, Mithieux specifically  teaches “a method of improving the elastic function in aged or injured tissue that more closely resembles the elastic function of the relevant tissue at an earlier stage of life or prior to injury including…” Regarding the limitations of “prevents formation of scar coloration” (claim 23); prevents red, purple, dark brown or white scarring (claim 24); Mithieux teaches administering tropoelastin at the same effective concentration to the skin with an incision and thus, the desired effects of preventing scarring (or reducing scarring size, shape etc…) will inherently occur as a results of practicing the method of Mithieux.  Mithieux teaches enhanced elastin fiber formation at the site of the wounds (see figure 13).


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654